DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffus (U.S. Patent 665,631).
In regards to claim 1, Duffus discloses a multi-directional touch valve comprising: a valve unit having a housing (A) having an outlet end (OE); a connecting end (CE) opposite the outlet end (OE); a shoulder portion (SP) being adjacent to the outlet end (OE) of the housing (A) and protruding transversally outward from the housing (A); a main flow channel formed in the housing (A) from the connecting end (CE) to the outlet end (OE) of the housing (A); and a switching unit (F, G) mounted in the housing (A) and selectively blocking the main flow channel, wherein the switching unit (F, G) has a shifting element (G) that defines a sliding direction; and a press unit movably connected with the valve unit (A) at the outlet end (OE) and having an abutting portion (H) abutting the switching unit (F, G) and selectively driving the switching unit (F, G) to block the main flow channel, the abutting portion (H) being adjacent to the switching unit (F, G) and detachable from the switching unit (F,G; via threads); a passing portion (I) surrounding the abutting portion (H) and having at least one through hole formed through the passing portion (I); and a hanging portion (E) fixed with an outer side of the passing portion (I), movably held on the shoulder portion (SP), and having an inner edge (IE) spaced from an outer surface of the housing (A) and a space (S) formed on a side of the hanging portion (E) facing the passing portion (I).

    PNG
    media_image1.png
    571
    419
    media_image1.png
    Greyscale


In regards to claim 7, the shoulder portion (SP) is annular and protrudes radially outward from the housing (A); the hanging portion (E) is annular and extends radially inward from an outer side of the press unit (H), and selectively abuts a side of the shoulder portion (SP) facing the connecting end (CE) of the housing (A).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection as outlined above.
As discussed above, Duffus discloses the newly added claim language.
Allowable Subject Matter
Claims 2-6 and 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or teach in useable combination a shoulder portion including a first axial portion formed on an outer edge of a first transversal portion and protruding toward the connecting end of the housing from the first transversal portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753